Citation Nr: 0521545	
Decision Date: 08/10/05    Archive Date: 08/19/05	

DOCKET NO.  03-16 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease of the right upper extremity as secondary to service-
connected diabetes mellitus, Type II. 

2.  Entitlement to service connection for peripheral vascular 
disease of the left upper extremity as secondary to diabetes 
mellitus, Type II. 

3.  Propriety of the initial 20 percent evaluation assigned 
for diabetes mellitus, Type II. 

4.  Propriety of the initial 40 percent evaluation assigned 
for venous insufficiency of the right lower extremity. 

5.  Propriety of the initial 40 percent evaluation assigned 
for venous insufficiency of the left lower extremity. 

6.  Propriety of the initial noncompensable evaluation 
assigned for impotency. 

7.  Entitlement to continued special monthly compensation due 
to loss of use of a creative organ. 

8.  Entitlement to an effective date prior to April 27, 2004, 
for service connection for peripheral neuropathy of the right 
upper extremity. 

9.  Entitlement to an effective date prior to April 27, 2004, 
for service connection for peripheral neuropathy of the left 
upper extremity. 

10.  Entitlement to an effective date prior to April 27, 
2004, for service connection for peripheral neuropathy of the 
right lower extremity. 

11.  Entitlement to an effective date prior to April 27, 
2004, for service connection for peripheral neuropathy of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1967 to September 
1970.


This matter comes before the Board of Veterans Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The issues of entitlement to an effective date prior to April 
27, 2004, for service connection for peripheral neuropathy of 
the right and left upper extremities and right and left lower 
extremities are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran does not currently have peripheral vascular 
disease of the right upper extremity that is related to 
service-connected diabetes mellitus, Type II.

2.  The veteran does not currently have peripheral vascular 
disease of the left upper extremity that is related to 
service-connected diabetes mellitus, Type II.

3.  The veteran's service-connected diabetes mellitus is 
manifest by the need for more than one daily injection of 
insulin, restricted diet, and complications that are 
compensable when separately evaluated, but regulation of 
activities, one or two hospitalizations per year or twice a 
month visits to a diabetic care provider are not 
demonstrated.

4.  The veteran's service-connected venous insufficiency of 
the right lower extremity is manifested by persistent edema 
and persistent ulceration, but massive board-like edema with 
constant pain at rest is not demonstrated.

5.  The veteran's service service-connected venous 
insufficiency of the left lower extremity is manifested by 
persistent edema and persistent ulceration, but massive 
board-like edema with constant pain at rest is not 
demonstrated.

6.  The veteran initiated an appeal of a January 2002 RO 
decision assigning a noncompensable evaluation for impotence 
and granting special monthly compensation due to loss of use 
of a creative organ.

7.  In a November 2004 signed substantive appeal, the veteran 
indicated that he desired to withdraw his appeal of the 
issues of the propriety of the initial noncompensable 
evaluation assigned for impotence and continued entitlement 
to special monthly compensation due to loss of use of a 
creative organ.


CONCLUSIONS OF LAW

1.  Peripheral vascular disease of the right upper extremity 
is not proximately due to or the result of service-connected 
diabetes mellitus, Type II.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2004).

2.  Peripheral vascular disease of the left upper extremity 
is not proximately due to or the result of service-connected 
diabetes mellitus, Type II.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2004).

3.  The criteria for an initial evaluation greater than 20 
percent for diabetes mellitus, Type II, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
7913 (2004).

4.  The criteria for an initial 60 percent evaluation for 
venous insufficiency of the right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7121 (2004).

5.  The criteria for an initial 60 percent evaluation for 
venous insufficiency of the left lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7121 (2004).

6.  The criteria for withdrawal of a substantive appeal by 
the veteran with respect to the issue of the propriety of an 
initial noncompensable evaluation for impotence have been 
met.  38 U.S.C.A. § 7105 (b)(2)(d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b)(c) (2004).

7.  The criteria for withdrawal of a substantive appeal by 
the veteran with respect to the issue of entitlement to 
continued special monthly compensation due to loss of use of 
a creative organ have been met.  38 U.S.C.A. § 7105 
(b)(2)(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (b)(c) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that a service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. §3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

The veteran asserts that he has peripheral vascular disease 
of the upper extremities that is proximately due to his 
service-connected diabetes mellitus, Type II.  In his 
November 2004 substantive appeal, he indicates that he has no 
clinical data to substantiate that he has vascular disease of 
the upper extremities.  However, he believes that increasing 
frequency of loss of function for longer periods of time 
could lead a person to believe that he has vascular disease.

With respect to the veteran's statements he is not qualified, 
as a layperson, to offer any medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's opinions with respect to diagnosis 
and etiology will not be accorded any probative weight.

The Board has carefully reviewed all of the medical evidence 
of record, including private and VA treatment records, 
records relating to hospitalizations, and reports of VA 
examinations.  While there is competent medical evidence 
which indicates that the veteran has peripheral vascular 
disease, there is no competent medical evidence that 
indicates that he has peripheral vascular disease of the 
right and left upper extremities.  The competent medical 
evidence indicates that he has peripheral vascular disease of 
the right and left lower extremities.

The competent medical evidence which specifically addresses 
whether or not the veteran has peripheral vascular disease of 
the right and left upper extremities is the report of an 
April 2004 VA artery examination.  This examination report 
reflects that Dopplers were reviewed and the veteran 
examined.  The impression did not include any reference to 
vascular disease of the upper extremities.  The examiner 
indicated that the veteran complained of weakness in the 
upper extremities with tingling.  The examiner found that the 
veteran's hands were warm and pink with good capillary 
refilling.  He had good radial pulses.  There was no evidence 
of vascular compromise to the upper extremities.  The 
examiner indicated that the veteran's symptoms were related 
more to neuropathy than to a vascular component.  The Board 
observes that the veteran has been granted service connection 
for neuropathy of the right and left upper extremities.

In the absence of competent medical evidence indicating that 
the veteran has peripheral vascular disease of either the 
right or left upper extremity and with competent medical 
evidence indicating that he does not have such peripheral 
vascular disease, a preponderance of the evidence is against 
a finding that the veteran currently has peripheral vascular 
disease of the right and left upper extremities.  Since he 
does not currently have peripheral vascular disease of the 
right and left upper extremities, a preponderance of the 
evidence is against the grant of service connection for such 
a disability because such disability does not exist.

II.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.

Since these are initial ratings, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

Diabetes Mellitus

The veteran has appealed the initial assignment of a 20 
percent disability evaluation for diabetes mellitus, 
effective from December 2000.  His service-connected diabetes 
mellitus has been evaluated under Diagnostic Code 7913, which 
provides that a 20 percent evaluation will be assigned where 
diabetes mellitus requires insulin and restricted diet or 
oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation will be assigned where diabetes mellitus requires 
insulin, restricted diet, and regulation of activities.  A 
60 percent evaluation will be assigned where diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation will be assigned where 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

In support of a possible higher rating for the veteran's 
diabetes, the Board notes that the reports of October 2001 
and April 2004 VA diabetes examinations, as well as records 
relating to a period of VA hospitalization in October and 
November 2004, all reflect that the veteran required more 
than one daily injection of insulin.  The record also 
reflects that the veteran also has complications of his 
diabetes that have been separately evaluated, both 
compensably and noncompensably under the Schedule for Rating 
Disabilities.

On the other hand, none of the records of examination or 
treatment specifically indicate that the veteran has been 
instructed to avoid strenuous occupational and recreactional 
activities; thus, the Board concludes that regulation of 
activities due to diabetes has not been demonstrated.  
Although he does receive regular wound care, the treatment 
records do not indicate that the veteran experiences episodes 
of ketoacidosis or hypoglycemic reactions requiring 
hospitalization or at least twice a month visits to a 
diabetic care provider.  The last documented episode of 
ketoacidosis is one that required hospitalization in December 
1986.

With consideration of the rating criteria and the evidence 
set forth above, the Board concludes that a preponderance of 
the evidence is against an evaluation greater than the 20 
percent assigned throughout the appeal because a 
preponderance of the evidence demonstrates that the veteran 
does not require regulation of activities and does not meet 
or approximate the criteria for a higher evaluation under 
Diagnostic Code 7913.  

Venous Insufficiency of Lower Extremities

An October 2001 VA treatment record reflects that the veteran 
was seen for wound care.  He had a 9 by 5 centimeter 
irregular shaped pink weeping ulcer on the left leg and a 3 
by 2.5 centimeter weeping area on the right shin with yellow 
exudate.

A report of an October 2001 VA diabetes examination reflects 
diagnoses that include stasis dermatitis with superficial 
denuded area of the left lateral leg.

An April 2003 private treatment record relating to wound care 
reflects that the veteran had an open wound to the left lower 
leg and superficial ulceration of the right leg.  Diagnoses 
included nonhealing wounds of the right and left legs.

An April 2004 VA treatment record reflects that the veteran 
was seen for a chronic ulcer of the left lateral calf.  At 
that time abrasions were noted on the right leg.

The report of an April 2004 VA artery examination reflects 
that the veteran had venous insufficiency of the lower 
extremities resulting in extreme edema of the lower 
extremities.  He had a chronic unhealing ulcer of the left 
lower leg.  He wore elastic stockings on his right leg 
secondary to swelling and as protection for further nicking 
of the leg due to bumping of the leg.  The impression 
included venous insufficiency of the lower extremities with 
gross edema and unhealed ulcer to the left lower leg with 
cellulitis.

The veteran's service-connected venous insufficiency of the 
right and left lower extremities has been evaluated under the 
provisions of Diagnostic Code 7121 of the Rating Schedule.  
Diagnostic Code 7121 provides that a 40 percent evaluation 
will be assigned where there is persistent edema and stasis 
pigmentation or eczema with or without intermittent 
ulceration.  A 60 percent evaluation will be assigned for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation will be assigned for massive 
board-like edema with constant pain at rest.

The Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran's persistent edema and 
persistent ulceration of the right and left lower extremities 
more nearly approximates the criteria for the 60 percent 
evaluation under Diagnostic Code 7121.  In resolving all 
doubt in the veteran's behalf, a 60 percent evaluation is 
assigned for his venous insufficiency of the right lower 
extremity and a 60 percent evaluation is assigned for his 
venous insufficiency of the left lower extremity.

However, there is no competent medical evidence indicating 
that he has massive board-like edema with constant pain at 
rest of either extremity.  Rather, the competent medical 
evidence does not indicate that he has massive board-like 
edema with constant pain at rest.  Therefore, a preponderance 
of the evidence is against an evaluation greater than 60 
percent for either the right or left lower extremities due to 
venous insufficiency.

III.  Issues Withdrawn

A January 2002 RO decision granted service connection for 
impotence and assigned a noncompensable evaluation.  It also 
granted special monthly compensation based on loss of use of 
a creative organ.  In February 2002 the veteran filed a 
notice a disagreement, and in April 2003 a statement of the 
case was issued.  The veteran filed a substantive appeal in 
June 2003.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal of a 
substantive appeal may be made by the appellant or by his 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  In a November 2004 VA Form 9, following 
a September 2004 supplemental statement of the case, which 
included the issues currently being addressed, the veteran 
indicated that he did not desire to appeal these issues, but 
desired to withdraw his appeal with respect to the issues of 
the initial noncompensable rating assigned for impotence and 
continued entitlement to special monthly compensation due to 
loss of use of a creative organ.  Accordingly, the Board does 
not have jurisdiction to review the appeal with respect to 
these issues because the veteran has withdrawn his appeal 
with respect to these issues.  Therefore, these issues are 
dismissed without prejudice.

IV.  Veterans Claims Assistance Act

VA has the duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A. 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
initial VCAA notice was provided to the veteran in July 2001, 
prior to the January 2002 RO decision.  Additional notice was 
provided to the veteran in statements of the case issued in 
April 2003 and September 2004 and a supplemental statement of 
the case issued in September 2004.  The September 2004 
statement of the case and supplemental statement of the case 
also provided the veteran with the VA regulations 
implementing the VCAA.

The Court's decision in Pelegrini, held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must be provided to the veteran prior to the 
adjudication of the claim and must:  (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that they will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The fourth 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In this case, the Board concludes that the aforementioned 
letter, statements of the case and supplemental statements of 
the case contained all of the elements necessary to comply 
with Pelegrini.  They informed the veteran of the evidence he 
needed to submit, advising him that he should send 
information describing the additional evidence or the 
evidence itself.  This effectively informed him that he 
should provide any evidence in his possession that pertains 
to the claim.  VA's General Counsel has concluded that, if, 
in response to notice of its decision on a claim for which VA 
has already given the § 5103(a) notice, VA receives a notice 
of a disagreement that raises a new issue, § 7105(d) requires 
VA to take proper action and issue a statement of the case if 
the disagreement is not resolved, but § 5103 (a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  This is the situation in this case 
where we have a July 2001 § 5103(a) notice to the veteran 
that relates to establishing service connection, but we do 
not have a separate § 5103 (a) notice following the RO's 
grant of service connection and the veteran's notice of 
disagreement raising the downstream issue of an increased 
rating for the disability for which service connection had 
been established.  With consideration of the opinion of the 
General Counsel, a second § 5103(a) notice regarding the 
downstream issue of an increased rating is not required.  
Further, as observed above, the veteran was provided with the 
VCAA implementing regulation in the supplemental statement of 
the case addressing the increased rating issue.

The content of the notices provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran was advised to submit any 
evidence that he had that was relevant to his claims.  He has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104 (a) all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-initial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, each of the four-
content requirements of the VCAA notice requirements has been 
fully satisfied.

With respect to the VA's duty to assist, service medical 
records, VA treatment records, private treatment records, 
Social Security records, and VA examinations have all been 
obtained.  The veteran has been afforded a personal hearing 
at the RO in June 2003.  The veteran initially requested a 
hearing before the Board.  In November 2004 he submitted a 
statement indicating that he desired to withdraw his request 
for a hearing before the Board.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefits flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefits flowing to the veteran are to be avoided).  
VA has satisfied its duty to inform and assist the veteran at 
every stage in this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.


ORDER

Service connection for peripheral vascular disease of the 
right upper extremity as secondary to diabetes mellitus, Type 
II, is denied.

Service connection for peripheral vascular disease of the 
left upper extremity as secondary to diabetes mellitus, Type 
II, is denied.

An initial evaluation greater than 20 percent for diabetes 
mellitus, Type II, is denied.

An increased initial evaluation of 60 percent, but not 
greater, for venous insufficiency of the right lower 
extremity is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An increased initial evaluation of 60 percent, but not 
greater, for venous insufficiency of the left lower extremity 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

The appeal with respect to the initial noncompensable 
evaluation assigned for impotence is dismissed.

The appeal with respect to continued entitlement to special 
monthly compensation due to the loss of use of a creative 
organ is dismissed.




REMAND

A September 2004 RO decision granted service connection for 
peripheral neuropathy of the right and left upper extremities 
and the right and left lower extremities, assigning 10 
percent evaluations for each, effective April 27, 2004.  In a 
November 2004 VA Form 9, the veteran indicated his 
disagreement with the effective date assigned for service 
connection, indicating his belief that an earlier effective 
date should have been assigned for service connection.  Where 
there is a notice of disagreement, a remand, not referral, is 
required by the Board.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

In light of the above, the appeal is REMANDED for the 
following:

Issue a statement of the case addressing 
the issues of entitlement to an effective 
date prior to April 27, 2004, for service 
connection for peripheral neuropathy of 
the right and left upper extremities and 
the right and left lower extremities.  
The veteran is advised that he must 
complete his appeal of these issues by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case, in order to perfect his appeal 
with respect to these issues.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


